Citation Nr: 1701976	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  06-08 726	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for loss of sight.

2.  Entitlement to service connection for bumps, rash, hands and upper top of mouth.

3.  Entitlement to service connection for tendonitis of wrists.

4.  Entitlement to an increased disability rating for left humerus fracture, healed, with should impingement syndrome in excess of 0 percent prior to June 7, 2014 and in excess of 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to April 1990, from February 1991 to March 1991 and from March 2003 to May 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2005 and October 2010 rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO).


FINDING OF FACT

In November 2016 and January 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  In the present case, the Veteran and his representative have withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


